Citation Nr: 1235282	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right hip disability prior to August 14, 2005, and in excess of 50 percent as of December 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1982 to September 1982, and on June 23, 1984, and June 24, 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for arthralgia of rheumatoid etiology affecting the right hip, right knee, left knee, right shoulder, and left shoulder, effective June 29, 2004.  That rating decision also assigned a 10 percent rating for right hip arthralgia.  Separate ratings were assigned for the right knee, left knee, right shoulder, and left shoulder, although those ratings are not part of this appeal.

A December 2005 rating decision assigned a temporary total rating under 38 C.F.R. § 4.30 for right hip arthralgia for the period from August 15, 2005, to October 17, 2005, and on the basis of surgery for total right hip replacement, a schedular total rating was assigned from December 1, 2005, to November 20, 2006, followed by the assignment of a 30 percent schedular rating as of December 1, 2006.  Thereafter, a March 2006 rating decision increased the rating for right hip arthralgia from 10 percent to 30 percent for the period from June 29, 2004, to August 14, 2005.  A September 2008 rating decision increased the rating for postoperative residuals of right hip replacement to 50 percent effective December 1, 2006.

The Veteran provided testimony at a hearing before an Acting Veterans Law Judge (AVLJ) in December 2009.  However, the AVLJ who conducted that hearing is no longer employed by the Board.  A claimant is entitled to have final determination of her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Veteran in August 2011 inquiring whether she desired a new hearing.  Further, it was noted that if she did not respond within 30 days of the date of that letter it would be assumed she did not desire a new hearing.  As no response appears to have been provided by the Veteran in regard to the August 2011 letter, the Board will proceed as if she does not desire a new hearing in this case.

This case was previously before the Board in March 2010 and October 2011, at which time the claim was remanded for further development to include obtaining additional records and according the Veteran a new VA medical examination to evaluate the nature and severity of her service-connected right hip disability.  Additional records have been added to the file, and the Veteran was accorded a new examination in November 2011 which is adequate for resolution of this claim.  All other development directed by the Board's remands regarding the current claim has been accomplished.  Therefore, a new remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required where the Board's remand instructions were substantially satisfied).

As an additional matter, the Board notes that when this case was previously before it in March 2010 and October 2011, it included the issue of entitlement to an effective date earlier than June 29, 2004, for a grant of service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder.  However, that claim was denied by the Board in October 2011, and nothing indicates the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Consequently, that issue has been resolved and is not before the Board.

The Veteran's accredited representative raised various claims in a written brief presentation dated in August 2010, but apparently submitted in August 2012 as it refers to the October 2011 Board remand.  The representative contended that the Veteran should be considered for special monthly compensation (SMC), to include on the basis of aid and attendance or being housebound.  The representative also contended that there was clear and unmistakable error (CUE) in the denial of service connection for bilateral neuropathies in 2004.  The representative also indicated that the Veteran was entitled to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities from 2004.  As TDIU has been in effect since December 1, 2006, it appears the representative contends an earlier effective date is warranted.  Finally, the representative contended that the Veteran has not been properly rated for her rheumatoid arthritis pursuant to Diagnostic Code 5002.  Although the Board will address those comments in the adjudication of the right hip below, the Veteran has other service-connected disabilities that are deemed to be of rheumatoid etiology, such as both knees and shoulders.  Therefore, those comments indicate that higher ratings are sought for those disabilities.  It does not appear that these claims have been adjudicated by the agency of original jurisdiction (AOJ).  Accordingly, those issues are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to August 14, 2005, the record does not indicate that the Veteran's right hip disability was manifested by active disease process of rheumatoid arthritis with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.

2.  Prior to August 14, 2005, the Veteran's right hip disability was not manifested by ankylosis, flexion limited to 10 degrees or less, flail joint, or evidence of femur fracture.

3.  The Veteran underwent right hip arthroscopy in August 2005, and total right hip replacement in October 2005.  She was in receipt of a 100 percent rating as a result of those procedures from August 15, 2005, until December 1, 2006.

4.  From December 1, 2006, to August 18, 2008, the record shows that the Veteran's right hip disability was manifested by markedly severe residual pain and limitation of motion following implantation of prosthesis.

5.  As of August 19, 2008, the record does not show the Veteran's right hip disability has been manifested by markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.

6.  Although the Veteran uses a wheelchair, cane, and other assistive devices for ambulation, the record indicates that is due to a combination of disabilities and not solely due to her right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's right hip disability prior to August 14, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002 and 5250-5255 (2011).

2.  The criteria for a rating of 70 percent, but not higher, for the Veteran's right hip disability are met from December 1, 2006, to August 18, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2011).

3.  The criteria for a rating in excess of 50 percent for the Veteran's right hip disability as of August 19, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's appeal originates from disagreement with the initial rating assigned for her right hip disability following the establishment of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify in this case is satisfied.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board notes that the Veteran was sent compliant notification regarding her original service connection claim via letters dated in March 2002 and July 2004.  She was also sent additional notification regarding her current appellate claim in letters dated in April 2008 and April 2010.  The Veteran was informed how VA determines a disability rating.  The April 2008 letter included a summary of the schedular criteria used to rate hip disabilities.  The notice letters informed the Veteran of VA's basic duties to assist, to include what information and evidence she must submit and what information and evidence will be obtained by VA.  Therefore, even if the duty to notify were applicable in this case, the duty to notify would have been satisfied.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  Shinseki v. Sanders, 129 S.Ct.1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service medical records are of record, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claim, to include at the December 2009 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  It does not appear she has identified outstanding evidence documenting symptoms of any right hip disability that is not shown by the evidence already of record.

The Board further notes that the Veteran was accorded VA medical examinations which evaluated her right hip in February 2005, September 2005, March 2007, August 2008, and November 2011.  The findings regarding right hip symptomatology are consistent with the treatment records and relevant rating criteria.  Moreover, no inaccuracies or prejudice are demonstrated with respect to those examinations, nor has the Veteran indicated her right hip disability has increased in severity since the most recent examination.  Accordingly, the Board finds that the examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board has thoroughly reviewed the record in this case.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  VA must interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two ratings applies, VA will assign the higher rating where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  VA must evaluate functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has consistently indicated that her right hip disability is manifested by complaints of pain.  Therefore, the provisions regarding functional loss due to other factors are applicable and will be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of a disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular rating, the Board will only consider the factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's right hip disability was rated on the basis of Diagnostic Code 5002 for rheumatoid arthritis prior to August 14, 2005, when she underwent a right hip arthroscopy.  She subsequently had a total right hip replacement in October 2005.  She was in receipt of a 100 percent rating from August 15, 2005, to December 1, 2006.  The criteria for rating a total hip replacement are found at Diagnostic Code 5054.  Thus, different rating criteria apply to the distinct periods under consideration.  

Prior to August 14, 2005

Under Diagnostic Code 5002 rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating warrants a 100 percent rating.  With less symptomatology than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent rating is warranted.  With symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year, a 40 percent rating is warranted. One or two exacerbations a year in a well-established diagnosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011). 

For chronic residuals such as limitation of motion or ankylosis, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  38 C.F.R. § 4.71a (2011). 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Rather, the higher rating should be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011). 

The Board acknowledges that in the written brief dated August 2010 the Veteran's accredited representative contended that the Veteran has never been rated under Diagnostic Code 5002 and that was CUE.  Initially, the Board notes that CUE is a collateral attack to an otherwise final decision.  As the Board is adjudicating the appropriateness of the initial rating assigned for the service-connected right hip disability, there is no final decision on the matter for which a CUE argument would be appropriate.  Further, the record shows that the provisions of Diagnostic Code 5002 were considered in the assignment of the initial rating.  As part of the May 2005 rating decision that is the focus of this appeal, it was stated that rheumatoid arthritis, and other disease of rheumatoid etiology, could either be rated as an active process with incapacitating exacerbations, or the chronic residuals of each affected joint could be rated separately.  The latter approach was chosen as it was determined it would result in a greater total rating in the Veteran's case.  Also, the code sheet in the back of this rating decision referred to the right hip disability being rated pursuant to Diagnostic Code 5002.  Thus, Diagnostic Code 5002 was considered in rating of the Veteran's right hip disability.  Therefore., it is not accurate to state that Code was never considered in rating the disability.

The question remains whether the Veteran is entitled to a rating in excess of 30 percent for her right hip disability pursuant to Diagnostic Code 5002.  The Board finds that she is not entitled to a higher rating under that Diagnostic Code.  Specifically, the Board finds that prior to August 14, 2005, the record does not indicate that the Veteran's right hip disability was manifested by active disease process of rheumatoid arthritis with symptom combinations productive of definite impairment of health, objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  She was diagnosed with rheumatoid arthritis during that period and had complaints of right hip pain.  However, the criteria of Diagnostic Code 5002 focuses upon the extent of incapacitating exacerbations and objective examination findings for active process.  There is no indication of any incapacitating exacerbations in the treatment records on file.  Moreover, the February 2005 VA examination specifically found that the Veteran was without exacerbating symptomatology.  In addition, the Veteran denied specific functional impairment other than range of motion and positional limitation, and denied specific time lost from work.  Therefore, it does not indicate the service-connected right hip disability resulted in the type of definite impairment of health contemplated by the 40 percent rating under Diagnostic Code 5002.

Inasmuch as the record does not indicate any incapacitating exacerbations of the right hip disability or definite impairment of health prior to August 14, 2005, the Veteran was not entitled to a rating in excess of 30 percent under Diagnostic Code 5002.  The Board also notes that there is no indication of weight loss or anemia during that period either.  No such findings are demonstrated in the treatment records on file.  In fact, the records indicate her weight remained fairly stable during this period.  For example, records show her weight was 177 in December 2003; 175 in January 2004; 182 in February 2004; 172 in May 2004; 176 in August 2004; 177 in September 2004; 180 in December 2004 and January 2005; 175 at the February 2005 VA examination; and 183 in May 2005.  In addition, treatment records dated in January 2005, and the February 2005 VA examination, noted that the Veteran was well-developed and well-nourished.  The VA examination also noted that she was in no acute distress.  

The Board notes that the accredited representative emphasized in the written brief dated in August 2010 that a 2008 VA medical examination documented weight loss, weakness, and anemia.  However, that examination was in the period subsequent to her August 2005 total hip replacement, during which the service-connected disability was rated pursuant to Diagnostic Code 5054, and not Diagnostic Code 5002.  Diagnostic Code 5002 was no longer an appropriate Diagnostic Code with which to rate the service-connected disability.  The Board also reiterates there was no indication of weight loss or anemia prior to August 14, 2005.  Moreover, even if the Board were to acknowledge that there was evidence of an active disease process with weight loss and anemia, it does not appear it would result in a higher rating.  Those criteria are contemplated by the 60 percent rating under Diagnostic Code 5002, and would be for the Veteran's overall rheumatoid arthritis and not just the right hip disability.  The combined rating for the period prior to August 15, 2005, during which her only service-connected disabilities were joints of rheumatoid etiology was already 60 percent.  Similarly, the combined rating of 50 percent for the right hip, and the respective 10 percent ratings for both knees and both shoulders, is 70 percent.  38 C.F.R. § 4.25 (2011).  Therefore, it does not appear the Veteran would receive a benefit in excess of that which is currently in effect if her overall service-connected rheumatoid arthritis symptomatology, including of the right hip, were rated based upon Diagnostic Code 5002.

Regarding the chronic residuals of rheumatoid arthritis of the right hip prior to August 14, 2005, the Board notes that Diagnostic Codes 5250 to 5255 provide for ratings of hip disabilities other than in circumstances of total hip replacement.

Initially, the Board notes that Diagnostic Code 5251 (limitation of extension) provides for a maximum rating of 10 percent, while Diagnostic Code 5253 (limitation of rotation and abduction) provides a maximum rating of 20 percent.  38 C.F.R. § 4.71a (2011).  Neither of those Diagnostic Codes provides a basis for the benefit sought on appeal which is a rating in excess of 30 percent prior to August 14, 2005.  Thus, those Codes are not applicable.

The Board also notes that the required manifestations for other Diagnostic Codes for rating the hip and thigh are not present.  Specifically, ankylosis (Diagnostic Code 5250); flail joint (Diagnostic Code 5254); or impairment of the femur, to include fracture or malunion (Diagnostic Code 5255).  38 C.F.R. § 4.71a (2011).  The Veteran has never been diagnosed with ankylosis of the right hip, and the February 2005 VA examination specifically found there was no ankylosis.  Further, multiple radiographic studies were conducted during the period, to include a December 2004 MRI of the hip, and X-rays taken as part of the February 2005 VA examination, contain no findings indicative of either flail joint, fracture, or malunion of the femur.  

Diagnostic Code 5252 provides that a 10 percent rating is warranted for flexion of the thigh limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a (2011). 

Normal ranges of hip motion are flexion from 0 degrees to 125 degrees and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.17a, Plate II (2011). 

With respect to Diagnostic Code 5252, the Board acknowledges that the treatment records include references to painful right hip motion.  However, the records do not contain specific findings showing that the Veteran's right hip disability was manifested by flexion limited to 10 degrees or less.  For example, treatment records dated in February and May 2004 note right hip flexion to 100 degrees.  Other treatment records note complaints of pain and limited motion, but do not contain specific findings regarding the extent of flexion.  The February 2005 VA examination noted that the right hip had flexion to 95 degrees with pain.  There was no further limitation by fatigue, weakness, lack of endurance, or incoordination.  Tor the period prior to August 14, 2005, the Board finds that the record does not show the Veteran had limitation of flexion to the extent necessary for a rating in excess of 30 percent under Diagnostic Code 5252, even when taking into account his complaints of pain.  38 C.F.R. §§ 4.40, 4.45 (2011).

Accordingly, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 30 percent for her service-connected right hip disability for the period prior to August 15, 2005.  The preponderance of the evidence is against the assignment of any higher rating prior to August 15, 2005.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of December 1, 2006

Diagnostic Code 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating is assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assigned for markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  A 50 percent rating is assigned for moderately severe residuals of weakness, pain, or limitation of motion.  The minimum rating assigned is 30 percent.  38 C.F.R. § 4.71a (2011). 

The Board finds that the Veteran is entitled to a rating of 70 percent for her service-connected right hip disability for the period from December 1, 2006, to August 18, 2008, and to a 50 percent rating as of August 19, 2008.  

Regarding the period from December 1, 2006, to August 18, 2008, the Board acknowledges that the September 2005 VA examination noted that the Veteran's right hip had flexion to 25 degrees, with pain at 25 degrees, and abduction to 10 degrees with pain at 10 degrees.  That indicates significant loss of motion when compared to normal.  Further, that examination noted that there was tenderness to palpation of the right hip.  However, those findings were during the period when the Veteran was in receipt of a 100 percent rating for her service-connected right hip disability.  During that period of convalescence, the schedule already assigns a 100 percent rating because such symptomatology is expected during the recovery process..  The Board also notes that treatment records dated in March 2006 indicated the right hip had normal flexion.

The range of motion findings documented on the March 2007 VA examination indicated markedly severe pain and limitation of motion following the total right hip replacement.  Specifically, the examination noted that the Veteran's right hip had flexion and extension to 10 degrees, with pain at 10 degrees; adduction and abduction to 5 degrees, with pain at 5 degrees; external rotation to 20 degrees, with pain at 20 degrees; and internal rotation to 10 degrees, with pain at 10 degrees.  Therefore, examination found very little range of motion of the right hip, particularly when compared to normal, following the mandatory period of 100 percent rating.  Moreover, it was noted that after repetitive motion additional degree limitation was 30 degrees.  Therefore, the Board finds that demonstrates evidence of markedly severe pain and limitation of motion of the right hip.  Further, there does not appear to be any specific range of motion findings, in terms of degrees, which indicate less than markedly severe limitation until the next VA medical examination conducted on August 19, 2008.  Any reasonable doubt regarding the degree of disability must be resolved in favor of the claimant.  8 C.F.R. § 4.3 (2011).  Where there is a question as to which of two ratings applies, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Thus, the Board finds that the Veteran is entitled to a 70 percent rating pursuant to Diagnostic Code 5054 from December 1, 2006, to August 18, 2008.  The evidence does not show that crutches were required during that period, so a higher rating is not warranted.

With respect to the period as of August 19, 2008, the VA examination conducted on that date showed the right hip had flexion to 90 degrees, extension to 15 degrees, adduction to 15 degrees, abduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 25 degrees.  Therefore, the examination found that the Veteran had at least half, if not better, of the normal range of motion for the hip joint, particularly for flexion.  On repetitive testing, it was noted that the joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and fatigue  and that had a major functional impact.  However, it was not additionally limited by incoordination.  Additionally, it was noted that the additional limitation of joint function by 10 degrees, which would be 80 degrees flexion, 5 degrees extension and adduction, 20 degrees abduction, 30 degrees external rotation, and 15 degrees internal rotation.  Nevertheless, even that additional limitation of function does not change the fact that the record indicates significant improvement of range of motion from the time of the March 2007 VA examination, and that the Veteran still had the majority of flexion when compared to normal.  Based on those and the other evidence of record, the Board concludes that it was factually ascertainable that the Veteran has no more than moderately severe residuals of the right hip replacement from the time of the VA medical examination conducted August 19, 2008.

The Board notes that in the October 2011 remand it was observed that the August 2008 VA examiner noted that the Veteran had weakness of the right hip, but did not opine regarding the degree of severity of such weakness.  Further, the Board specifically directed that the new examination should state whether the Veteran had either markedly severe residual weakness, pain, or limitation of motion; or moderately severe residuals of weakness, pain, or limitation of motion.  The subsequent November 2011 VA examination found the Veteran to have an intermediate degree of residuals weakness, pain, and limitation of motion, and that she had moderately severe residuals of weakness, pain, and limitation of motion.  

The Board acknowledges that the terms markedly severe and moderately severe in the criteria for the 50 percent and 70 percent ratings under Diagnostic Code 5054 are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as moderate or severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  The Board finds that the November 2011 VA examiner's finding of moderately severe residuals is consistent with and supported by the other evidence of record.  The Veteran had flexion to 105 degrees, with pain at 5 degrees; and extension to 5 degrees, with pain at 5 degrees.  There was no change after repetitive testing.  Moreover, hip strength on the right was 4/5 for flexion, abduction, and extension.

The Board acknowledges that the Veteran uses a wheelchair, cane, and other assistive devices for ambulation.  Also, the November 2011 VA examination indicated that she also used crutches.  The record prior to this examination indicated that she did not specifically use crutches, but she testified at the hearing that was due to the impairment caused by her arm, and the testimony appears to be in reference to her service-connected shoulder disabilities.  However, the record indicates the use of such assistive devices for ambulation is due to a combination of disabilities and not just her service-connected right hip disability.  For example, in addition to her right hip she is also service-connected for bilateral knee disabilities, and a lumbar spine disability.  Therefore, it does not appear she satisfies the criteria for a 90 percent rating under Diagnostic Code 5054.  Moreover, that appears inconsistent with the findings that indicate only moderate loss of motion.

The Board finds that the Veteran is entitled to a rating of 70 percent under Diagnostic Code 5054 from December 1, 2006, to August 19, 2008, and to a 50 percent rating thereafter.  In making that determination, the Board has considered the applicability of laws and regulations regarding reduction of disability ratings.  The Board notes that the provisions pertaining to rating reductions are not applicable to staged ratings.  38 C.F.R. § 3.105(e) (West 2002); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In the context of staged ratings, requiring VA to first assign the higher disability rating and then halt adjudication in order to follow the provisions of 38 C.F.R. § 3.105(e) would not further the underlying purpose of that statute.  Therefore, the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to staged ratings before the Board.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  The procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of ratings, are inapplicable when the Board is retroactively assigning staged ratings.  Singleton v. Shinseki, 23 Vet. App. 376 (2010).  Thus, the Board finds that the procedural protections of 38 C.F.R. § 3.344 and 38 C.F.R. § 3.105 are inapplicable since this case involves retroactively assigned staged ratings. 

Likewise, where a Diagnostic Code requires assignment of a 100 percent rating for a definite period of time, followed by the requirement that the disability thereafter be rated based on residuals, the assignment of a lower disability rating based on the residuals does not constitute a rating reduction.  Rossiello v. Principi, 3 Vet. App. 430 (1992). 

Accordingly, the Board finds that there is no prejudice to the Veteran in assigning staged ratings as assigned by this decision.  Moreover, the Board observes that there does not appear to be any distinct periods where the Veteran met or nearly approximated the criteria for ratings in excess of those currently contemplated by this decision for her service-connected right hip disability.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Other Considerations

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In this case, the Board concurs with the RO's determination that this case does not warrant referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the symptomatology of the Veteran's service-connected right hip disability, both before and after the replacement, is primarily that of pain and limitation of motion.  The symptomatology is taken into account by the applicable schedular criteria.  There does not appear to be any symptoms of the service-connected right hip disability at any time during the pendency of this case which were not contemplated by the schedular criteria.  Therefore, in the absence of exceptional factors associated with the service-connected right hip disability, the Board finds that the criteria for submission for assignment of an extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1) (2011).  Consequently, referral for consideration for an extraschedular evaluation is not warranted.

As part of the October 2011 remand, the Board directed that a new VA medical examination be conducted to determine if there were any findings that warranted a separate compensable rating for residual scarring of the right hip.  The November 2011 VA medical examination found that there were no scars of the right lower extremity.  In fact, the only scar noted was an 11 centimeter linear scar in the lower right abdominal area above the pubic area.  The examiner also indicated that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; and indicated that there was no loss of motion due to scar.  Therefore, the record does not indicate the Veteran is entitled to any separate rating based upon right hip scarring.


ORDER

Entitlement to a rating in excess of 30 percent for a right hip disability prior to August 14, 2005, is denied.

Entitlement to a rating of 70 percent, but not higher, for a right hip disability from December 1, 2006, to August 18, 2008, is granted.

Entitlement to a rating in excess of 50 percent for a right hip disability as of August 19, 2008, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


